Title: From Benjamin Franklin to Deborah Franklin, [c. 5 April 1756]
From: Franklin, Benjamin
To: Franklin, Deborah


[Hampton or Norfolk, c. April 5, 1756]
I came down here yesterday with Mr. Hunter, who, you must think, is at present pretty well, to be able to ride 35 Miles in an Afternoon. Hearing of this Vessel just sailing for New York, I write a Line to let you know I continue well. This is my Third since my Arrival here, and I hope soon to hear from you. We have almost finish’d our Business together and wait only for the Arrival of the next Post with some Accounts from the Northern Offices [several lines missing; continued vertically in left margin:] Friends. Here is not a Word of [missing] not a Ship arrived, which makes [missing] Embargo. I hope to be at home [missing] Adieu. Your loving Husband [signature missing].
 Addressed: To / Mrs Franklin / Philada